Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 13, and 20, the Applicant’s Amendments and Arguments (See Amendments, pages 2-11, dated 12/2/2021; and Remarks, pages 12-17, dated 12/2/2021 and pages 2-3, dated 1/18/2022) were persuasive and overcome the 35 U.S.C. 102(a)(1) rejections. 
Independent Claim 1 recites limitations that include a mobile automated guided vehicle pallet stacker and destacker system comprising:
a mobile automated guided vehicle having a vehicle base and movable pallet pick with a pallet pick interface,
the movable pallet pick being configured to move, relative to the vehicle base, in a lift direction so that the movable pallet pick interfaces with, engages, and lifts a pallet, and stably holds the lifted pallet on the pallet pick;
a sensor communicably connected to the mobile automated guided vehicle, and
configured to detect a predetermined characteristic of at least one pallet located in a stack of one or more pallets,
wherein at least one sensing element of the sensor is mounted to the mobile automated guided vehicle so as to define a predetermined relation between the at least one sensing element and the pallet pick interface of the movable pallet pick,
wherein the at least one sensing element is disposed so that actuation of the movable pallet pick in the lift direction effects, in but one movement direction, scanning of the stack of one or more pallets and
detection, with the at least one sensing element, of the predetermined characteristic of the at least one pallet in the stack of one or more pallets; and
a controller communicably connected to the at least one sensor so as to register the detected predetermined characteristic of the at least one pallet from the scanning of the stack of one or more pallets with the sensor moved in the lift direction, and the controller is configured to: 
determine from the registered predetermined characteristic that the at least one pallet is in a topmost pallet position of the stack of one or more pallets, and
position, in the lift direction based on the registered detected predetermined characteristic, the pallet pick interface of the movable pallet pick to interface the stack based on the determined topmost pallet position.  These limitations, 

Independent Claim 13 recites limitations that include a logistic facility management system comprising:
at least one mobile automated guided palletizer/depalletizer vehicle arranged for automated navigation throughout at least part of a facility surface, the at least one mobile automated guided palletizer/depalletizer vehicle having a vehicle base and movable pallet pick with a pallet pick interface,
the movable pallet pick being configured to move bi-directionally relative to the vehicle base to lower and raise the pallet pick interface to interface with, engage, and pick a pallet and stably hold the picked pallet on the movable pallet pick;
a sensor communicably connected to the at least one mobile automated guided palletizer/depalletizer vehicle, and
configured to detect a predetermined pallet stack at a dynamically variable location on the at least part of the facility surface, the predetermined pallet stack having one or more pallets;
wherein the sensor has at least one sensing element disposed on the at least one mobile automated guided palletizer/depalletizer vehicle in a predetermined relation with respect to the pallet pick interface so as to move as a unit with the movable pallet pick in at least a scanning direction, the scanning direction being in but one direction relative to the predetermined pallet stack, with the at least one sensing element moved from a predetermined lower pallet to a predetermined higher pallet in the predetermined pallet stack; and
a controller communicably connected to the at least one sensing element to receive therefrom scan data of the predetermined pallet stack with the sensor moved in the but one direction,
the controller being configured to determine from the scan data an accessible, for the pallet pick interface, seat interface at or between the predetermined lower pallet and the predetermined higher pallet in the predetermined pallet stack from which the predetermined higher pallet depends, and
position, with the movement of the movable pallet pick in the direction scanning the predetermined pallet stack, the pallet pick interface to interface the predetermined pallet stack at the accessible seat interface.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 20 recites limitations that include a method for picking pallets from a pallet stack with a mobile automated guided vehicle pallet stacker and destacker system, the method comprising: 
providing a mobile automated guided vehicle having a vehicle base and movable pallet pick with a pallet pick interface, the movable pallet pick being configured to move, relative to the vehicle base, in a lift direction so that the movable pallet pick interfaces with, engages, and lifts a pallet and stably holds the picked pallet on the pallet pick;
providing a sensor communicably connected to the mobile automated guided vehicle, and configured to detect a predetermined characteristic of at least one pallet located in a stack of one or more pallets,
wherein at least one sensing element of the sensor is mounted to the mobile automated guided vehicle so as to define a predetermined relation between the at least one sensing element and the pallet pick interface of the movable pallet pick,
actuating the movable pallet pick in the lift direction to effect, in but one movement direction, scanning of the stack of one or more pallets and detection, with the at least one sensing element, of the predetermined characteristic of the at least one pallet in the stack of one or more pallets;
registering, with a controller communicably connected to the at least one sensor, the detected predetermined characteristic of the at least one pallet from the scanning of the stack of one or more pallets with the sensor moved in the lift direction;
determining, with the controller, from the registered predetermined characteristic that the at least one pallet is in a topmost pallet position of the stack of one or more pallets; and
positioning, in the lift direction based on the registered detected predetermined characteristic, the pallet pick interface of the movable pallet pick to interface the stack based on the determined topmost pallet position.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 17, 2022